EX-99.1 For Additional Information, please contact Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Morgan Stanley Bank of America Merrill Lynch Trust Reports Available www.ctslink.com Corporate Trust Services Series 2013-C9 Payment Date: 7/17/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 13 NOI Detail 14 - 15 Principal Prepayment Detail 16 Historical Detail 17 Delinquency Loan Detail 18 Specially Serviced Loan Detail 19 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Depositor Master Servicer Special Servicer Trust Advisor Morgan Stanley Capital I Inc. Midland Loan Services Midland Loan Services Trimont Real Estate Advisors, LLC 1585 Broadway A Division of PNC Bank, N.A. A Division of PNC Bank, N.A. 3500 Lenox Road New York, NY 10036 10851 Mastin Street, Building 82 10851 Mastin Street, Building 82 Suite G1 Overland Park, KS 66210 Overland Park, KS 66210 Atlanta, GA 30326 Contact: Contact: General Information Number Contact: Heather Wagner Contact: Valerie Nichols Trustadvisor@trimontrea.com Phone Number: (212) 761-4000 Phone Number: (913) 253-9570 Email: VNichols@midlandls.com Phone Number: This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 26 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 61762DAS0 0.825000% 73,000,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 61762DAT8 1.970000% 188,000,000.00 52,004,936.68 1,456,620.28 85,374.77 0.00 0.00 1,541,995.05 50,548,316.40 35.92% A-AB 61762DAU5 2.657000% 90,000,000.00 90,000,000.00 0.00 199,275.00 0.00 0.00 199,275.00 90,000,000.00 35.92% A-3 61762DAV3 2.834000% 125,000,000.00 125,000,000.00 0.00 295,208.33 0.00 0.00 295,208.33 125,000,000.00 35.92% A-3FL 61762DAA9 1.897000% 75,000,000.00 75,000,000.00 0.00 122,514.58 0.00 0.00 122,514.58 75,000,000.00 35.92% A-3FX 61762DAC5 3.067000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-4 61762DAW1 3.102000% 342,834,000.00 342,834,000.00 0.00 886,225.89 0.00 0.00 886,225.89 342,834,000.00 35.92% A-S 61762DAY7 3.456000% 102,152,000.00 102,152,000.00 0.00 294,197.76 0.00 0.00 294,197.76 102,152,000.00 26.34% B 61762DAZ4 3.708000% 81,403,000.00 81,403,000.00 0.00 251,535.27 0.00 0.00 251,535.27 81,403,000.00 18.71% C 61762DBB6 4.039433% 38,307,000.00 38,307,000.00 0.00 128,948.79 0.00 0.00 128,948.79 38,307,000.00 15.12% D 61762DAG6 4.127433% 60,653,000.00 60,653,000.00 0.00 208,617.65 0.00 0.00 208,617.65 60,653,000.00 9.43% E 61762DAJ0 4.127433% 14,365,000.00 14,365,000.00 0.00 49,408.81 0.00 0.00 49,408.81 14,365,000.00 8.08% F 61762DBC4 4.127433% 12,769,000.00 12,769,000.00 0.00 43,919.32 0.00 0.00 43,919.32 12,769,000.00 6.88% G 61762DAL5 4.127433% 15,962,000.00 15,962,000.00 0.00 54,901.74 0.00 0.00 54,901.74 15,962,000.00 5.39% H 61762DAN1 4.127433% 20,749,000.00 20,749,000.00 0.00 71,366.75 0.00 0.00 71,366.75 20,749,000.00 3.44% J 61762DBE0 4.127433% 36,711,883.00 36,711,883.00 0.00 124,480.44 0.00 0.00 124,480.44 36,711,883.00 0.00% R 61762DAQ4 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,276,905,884.01 1,067,910,819.68 1,456,620.28 2,815,975.10 0.00 0.00 4,272,595.38 1,066,454,199.40 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 61762DAX9 1.151079% 995,986,000.00 786,990,936.68 754,907.58 0.00 754,907.58 785,534,316.40 X-B 61762DAE1 0.313375% 119,710,000.00 119,710,000.00 31,261.75 0.00 31,261.75 119,710,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The initial certificate balance of the Class A-S, Class B, Class C certificates represents the certificate balance of such class without giving effect to any exchange. The initial certificate balance of the Class PST certificates is equal to the aggregate of the initial certificate balance of the Class A-S, Class B, and Class C certificates and represents the maximum certificate balance of the Class PST certificates that could be issued in an exchange. The certificate balances of the Class A-S, Class B, and Class C certificates to be issued on the closing date will be reduced, in required proportions, by an amount equal to the certificate balance of the Class PST certificates issued on the closing date. For details on the current status and payments of Class PST, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 26 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 61762DAS0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 61762DAT8 276.62200362 7.74798021 0.45412112 0.00000000 0.00000000 268.87402340 A-AB 61762DAU5 1,000.00000000 0.00000000 2.21416667 0.00000000 0.00000000 1,000.00000000 A-3 61762DAV3 1,000.00000000 0.00000000 2.36166664 0.00000000 0.00000000 1,000.00000000 A-3FL 61762DAA9 1,000.00000000 0.00000000 1.63352773 0.00000000 0.00000000 1,000.00000000 A-3FX 61762DAC5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-4 61762DAW1 1,000.00000000 0.00000000 2.58500000 0.00000000 0.00000000 1,000.00000000 A-S 61762DAY7 1,000.00000000 0.00000000 2.88000000 0.00000000 0.00000000 1,000.00000000 B 61762DAZ4 1,000.00000000 0.00000000 3.09000000 0.00000000 0.00000000 1,000.00000000 C 61762DBB6 1,000.00000000 0.00000000 3.36619391 0.00000000 0.00000000 1,000.00000000 D 61762DAG6 1,000.00000000 0.00000000 3.43952731 0.00000000 0.00000000 1,000.00000000 E 61762DAJ0 1,000.00000000 0.00000000 3.43952732 0.00000000 0.00000000 1,000.00000000 F 61762DBC4 1,000.00000000 0.00000000 3.43952698 0.00000000 0.00000000 1,000.00000000 G 61762DAL5 1,000.00000000 0.00000000 3.43952763 0.00000000 0.00000000 1,000.00000000 H 61762DAN1 1,000.00000000 0.00000000 3.43952721 0.00000000 0.00000000 1,000.00000000 J 61762DBE0 1,000.00000000 0.00000000 3.39073972 0.00000000 0.00000000 1,000.00000000 R 61762DAQ4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 61762DAX9 790.16264956 0.75794999 0.00000000 788.70015884 X-B 61762DAE1 1,000.00000000 0.26114569 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 26 Exchangeable Certificates Detail Class PST Issued Percentage: 0.00% Exchangeable Classes Issued Percentage: 100.00% Class \ Original Original Current Period Current Period Percent of Current Current Period Current Period Percent of Current Component CUSIP Balance Exchangeable Beginning Balance held as Period Balance held Balance held in Balance not part of Period Balance held Balance Balance Class PST as Class PST Exchangeable the Exchangeable Outside Class PST A-S 61762DAY7 102,152,000.00 102,152,000.00 102,152,000.00 0.00 0.00% 102,152,000.00 0.00 100.00% B 61762DAZ4 81,403,000.00 81,403,000.00 81,403,000.00 0.00 0.00% 81,403,000.00 0.00 100.00% C 61762DBB6 38,307,000.00 38,307,000.00 38,307,000.00 0.00 0.00% 38,307,000.00 0.00 100.00% PST Totals 61762DBA8 221,862,000.00 0.00 Class \ Interest Principal Prepayment Penalties Realized Losses Component PST Non-PST Total PST Non-PST Total PST Non-PST Total PST Non-PST Total A-S 0.00 294,197.76 294,197.76 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 B 0.00 251,535.27 251,535.27 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 C 0.00 128,948.79 128,948.79 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 PST Totals 0.00 Factor: 0.00000000 0.00 Factor: 0.00000000 0.00 Factor: 0.00000000 0.00 Factor: 0.00000000 Up to the full certificate balance of the Class A-S, Class B and Class C certificates may be exchanged for Class PST certificates, and Class PST certificates may be exchanged for up to the full certificate balance of the Class A-S Class B and Class C certificates. Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 26 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,067,910,819.71 1,067,945,300.92 1,456,620.33 0.00 0.00 0.00 1,066,454,199.43 1,066,565,634.92 1,456,620.33 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 06/01/2017 - 06/30/2017 30 85,374.77 0.00 85,374.77 0.00 0.00 0.00 85,374.77 0.00 A-AB 06/01/2017 - 06/30/2017 30 199,275.00 0.00 199,275.00 0.00 0.00 0.00 199,275.00 0.00 A-3 06/01/2017 - 06/30/2017 30 295,208.33 0.00 295,208.33 0.00 0.00 0.00 295,208.33 0.00 A-3FL 06/16/2017 - 07/16/2017 31 122,514.58 0.00 122,514.58 0.00 0.00 0.00 122,514.58 0.00 A-3FX N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-4 06/01/2017 - 06/30/2017 30 886,225.89 0.00 886,225.89 0.00 0.00 0.00 886,225.89 0.00 A-S 06/01/2017 - 06/30/2017 30 294,197.76 0.00 294,197.76 0.00 0.00 0.00 294,197.76 0.00 B 06/01/2017 - 06/30/2017 30 251,535.27 0.00 251,535.27 0.00 0.00 0.00 251,535.27 0.00 C 06/01/2017 - 06/30/2017 30 128,948.79 0.00 128,948.79 0.00 0.00 0.00 128,948.79 0.00 D 06/01/2017 - 06/30/2017 30 208,617.65 0.00 208,617.65 0.00 0.00 0.00 208,617.65 0.00 E 06/01/2017 - 06/30/2017 30 49,408.81 0.00 49,408.81 0.00 0.00 0.00 49,408.81 0.00 F 06/01/2017 - 06/30/2017 30 43,919.32 0.00 43,919.32 0.00 0.00 0.00 43,919.32 0.00 G 06/01/2017 - 06/30/2017 30 54,901.74 0.00 54,901.74 0.00 0.00 0.00 54,901.74 0.00 H 06/01/2017 - 06/30/2017 30 71,366.75 0.00 71,366.75 0.00 0.00 0.00 71,366.75 0.00 J 06/01/2017 - 06/30/2017 30 126,271.52 0.00 126,271.52 0.00 0.00 1,791.08 124,480.44 7,015.11 R N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 X-A 06/01/2017 - 06/30/2017 30 754,907.58 0.00 754,907.58 0.00 0.00 0.00 754,907.58 0.00 X-B 06/01/2017 - 06/30/2017 30 31,261.75 0.00 31,261.75 0.00 0.00 0.00 31,261.75 0.00 Totals 3,603,935.51 0.00 3,603,935.51 0.00 0.00 1,791.08 3,602,144.43 7,015.11 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 26 Other Required Information Available Distribution Amount (1) 5,058,764.71 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Current 1 Month LIBOR Rate 1.172000% Amount Amount Effected Next 1 Month LIBOR Rate 1.226000% Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 26 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,694,893.84 Master Servicing Fee - Midland Loan Services 17,798.51 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 2,936.75 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 0.00 Deferred Interest 0.00 Insurer Fee 0.00 ARD Interest 0.00 Trust Advisor Fee - Trimont Real Estate Advisors, Inc. 1,050.11 Net Prepayment Interest Shortfall 0.00 Total Fees 21,785.38 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 190.14 ASER Amount 0.00 Total Interest Collected 3,694,893.84 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,456,620.33 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout-Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 1,600.94 Curtailments 0.00 Total Additional Trust Fund Expenses 1,791.08 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,456,620.33 Payments to Certificateholders & Others: Other: Interest Distribution 3,602,144.43 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,456,620.28 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 69,172.92 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 5,127,937.63 Total Funds Collected 5,151,514.17 Total Funds Distributed 5,151,514.09 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) Property # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Lodging 10 105,320,601.82 9.88 55 4.4403 2.327583 Alabama 1 23,410,493.76 2.20 69 4.3800 1.500000 Arizona 1 998,481.31 0.09 69 3.6700 2.740000 Mobile Home Park 3 26,833,206.99 2.52 68 4.1344 1.545474 California 16 92,867,689.80 8.71 68 4.1665 2.592416 Multi-Family 2 29,169,141.85 2.74 69 4.3662 1.517768 Colorado 1 4,155,841.12 0.39 69 3.6700 2.740000 Office 10 266,700,546.29 25.01 69 4.2699 1.524635 Florida 11 59,892,378.63 5.62 64 4.3127 1.984983 Georgia 1 7,884,841.00 0.74 69 4.1160 1.170000 Other 2 154,964,307.35 14.53 69 3.5101 1.703593 Illinois 4 46,061,634.91 4.32 62 4.5835 1.666263 Retail 41 393,624,498.98 36.91 89 4.2490 1.818038 Indiana 3 51,921,037.16 4.87 68 4.5231 1.381397 Self Storage 5 30,760,985.75 2.88 69 4.1084 2.162945 Louisiana 1 9,990,654.18 0.94 67 4.4490 1.600000 Maryland 1 16,787,472.75 1.57 68 4.0000 1.360000 Totals 73 1,066,454,199.43 100.00 75 4.1517 1.747820 Massachusetts 2 67,503,677.44 6.33 69 3.9768 1.761375 Michigan 1 18,361,739.78 1.72 176 4.6600 1.380000 Minnesota 2 14,424,066.12 1.35 69 4.1118 2.106807 Mississippi 2 12,591,674.17 1.18 67 4.6800 1.460000 New Jersey 4 27,688,633.20 2.60 68 4.1361 1.875032 New York 6 260,196,223.62 24.40 97 3.9061 1.609748 Seasoning North Carolina 3 54,229,712.99 5.09 51 4.3059 1.711332 Ohio 3 40,568,092.21 3.80 46 3.9522 1.856101 Oklahoma 1 3,898,320.79 0.37 66 4.8000 1.760000 # of Scheduled % of Agg. WAM Weighted Pennsylvania 1 5,125,000.00 0.48 70 3.5700 7.960000 Seasoning Loans Balance Bal. (2) WAC Avg DSCR (3) Texas 4 153,067,841.62 14.35 69 4.2266 1.483100 Utah 2 7,637,810.33 0.72 69 4.2986 2.714642 Virginia 2 28,109,972.14 2.64 69 4.1664 1.813662 12 months or less 0 0.00 0.00 0 0.0000 0.000000 Totals 73 1,066,454,199.43 100.00 75 4.1517 1.747820 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 49 months or greater 60 1,066,454,199.43 100.00 75 4.1517 1.747820 Totals 60 1,066,454,199.43 100.00 75 4.1517 1.747820 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of Agg. WAM WAC Weighted Anticipated Remaining # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (3) Term (2) Loans Balance Bal. (2) Avg DSCR (3) 10,000,000 or less 33 195,313,125.81 18.31 66 4.3495 1.984025 60 months or less 4 38,847,893.14 3.64 8 4.0779 1.874250 10,000,001 to 20,000,000 12 187,181,594.00 17.55 69 4.1458 1.681795 61 to 120 months 54 948,702,319.82 88.96 69 4.1035 1.793656 20,000,001 to 30,000,000 9 228,048,222.56 21.38 69 4.1768 2.105405 121 to 228 months 2 78,903,986.47 7.40 185 4.7674 1.134467 30,000,001 to 40,000,000 2 70,928,768.94 6.65 68 4.3950 1.567525 229 months or greater 0 0.00 0.00 0 0.0000 0.000000 40,000,001 to 70,000,000 2 122,331,272.72 11.47 128 4.3808 1.423669 70,000,001 to 120,000,000 1 112,651,215.40 10.56 69 4.2600 1.240000 Totals 60 1,066,454,199.43 100.00 75 4.1517 1.747820 120,000,001 or greater 1 150,000,000.00 14.07 69 3.4800 1.710000 Totals 60 1,066,454,199.43 100.00 75 4.1517 1.747820 Note Rate Remaining Amortization Term (ARD and Balloon Loans) % of % of Note # of Scheduled Agg. WAM WAC Weighted Remaining Amortization # of Scheduled Agg. WAM WAC Weighted Rate Loans Balance Bal. (2) Avg DSCR (3) Term Loans Balance Bal. (2) Avg DSCR (3) 3.500% or less 2 165,000,000.00 15.47 69 3.4800 1.710000 Interest Only 5 211,475,000.00 19.83 69 3.5288 2.065452 3.501% to 4.000% 8 178,615,384.83 16.75 64 3.8648 2.552407 230 months or less 3 27,632,912.13 2.59 132 4.5466 1.456588 4.001% to 4.500% 36 502,906,359.53 47.16 66 4.2389 1.641295 231 to 300 months 11 79,806,950.21 7.48 53 4.5884 1.650780 4.501% or greater 14 219,932,455.07 20.62 109 4.6892 1.366345 301 to 350 months 41 747,539,337.09 70.10 77 4.2667 1.679089 Totals 60 1,066,454,199.43 100.00 75 4.1517 1.747820 351 months or greater 0 0.00 0.00 0 0.0000 0.000000 See footnotes on last page of this section. Totals 60 1,066,454,199.43 100.00 75 4.1517 1.747820 Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Age of Most Recent NOI Debt Service # of Scheduled % of Agg. WAM WAC Weighted Age of Most # of Scheduled % of Agg. WAM Weighted Coverage Ratio Loans Balance Bal. (2) Avg DSCR (3) Recent NOI Loans Balance Bal. (2) WAC Avg DSCR (3) 1.20 or less 7 101,369,834.69 9.51 137 4.7030 1.086806 Underwriter's Information 2 28,064,307.35 2.63 69 3.8027 2.522425 1.21 to 1.30 6 180,572,159.07 16.93 69 4.2645 1.245414 1.31 to 1.40 3 73,071,506.06 6.85 95 4.4409 1.385785 1 year or less 54 986,671,305.47 92.52 76 4.1639 1.712992 1.41 to 1.50 3 50,502,167.93 4.74 68 4.4002 1.464186 1 to 2 years 3 46,003,935.20 4.31 68 4.1153 2.045601 1.51 to 1.60 4 26,428,261.03 2.48 68 4.3270 1.572266 2 years or greater 1 5,714,651.41 0.54 68 4.0500 1.560000 1.61 to 1.70 5 73,661,832.03 6.91 68 4.2795 1.659042 1.71 to 1.80 7 294,509,330.53 27.62 66 3.7896 1.738266 Totals 60 1,066,454,199.43 100.00 75 4.1517 1.747820 1.81 to 1.90 4 58,228,156.57 5.46 68 4.3022 1.861566 1.91 to 2.00 3 22,471,934.86 2.11 69 4.5530 1.964023 2.01 to 2.10 1 3,887,876.64 0.36 67 4.4970 2.010000 2.11 to 2.20 3 29,928,305.14 2.81 36 4.0111 2.139691 2.21 to 2.50 7 63,125,198.38 5.92 66 4.0536 2.359363 2.51 to 2.80 3 45,050,732.93 4.22 69 3.7672 2.737367 2.81 or greater 4 43,646,903.57 4.09 69 3.9506 4.155470 Totals 60 1,066,454,199.43 100.00 75 4.1517 1.747820 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date Balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and "Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. The DSCR information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (4) Although presented in the marketing materials as a single loan, Colonnade Office (Prosp ID 2) has been split into 3 separate loans for ongoing reporting purposes. As a result, the loan and property counts in these stratification tables are higher than those in the prospectus. Please see the supplemental note at the end of this Distribution Date Statement for further details. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30304864 1 98 New York NY 435,000.00 0.00 3.480% 4/5/23 4/5/43 N 150,000,000.00 150,000,000.00 7/5/17 30304907 1.2 43,500.00 0.00 3.480% 4/5/23 4/5/43 N 15,000,000.00 15,000,000.00 7/5/17 30304865 2 OF Addison TX 400,500.77 165,903.55 4.260% N/A 4/1/23 N 112,817,118.90 112,651,215.40 7/1/17 30304904 2.1 104,478.46 43,279.19 4.260% N/A 4/1/23 N 29,430,552.73 29,387,273.54 7/1/17 30304905 2.2 52,239.23 21,639.59 4.260% N/A 4/1/23 N 14,715,276.45 14,693,636.86 7/1/17 30304840 4 RT Dartmouth MA 204,795.56 113,914.98 3.970% N/A 4/1/23 N 61,902,941.01 61,789,026.03 7/1/17 30304883 5 RT New York NY 242,562.87 98,469.61 4.800% N/A 3/1/33 N 60,640,716.30 60,542,246.69 7/1/17 30304893 6 OF Indianapolis IN 143,371.22 56,838.61 4.530% N/A 3/1/23 N 37,979,132.14 37,922,293.53 7/1/17 30304884 7 OF Charlotte NC 116,817.77 55,156.35 4.240% N/A 3/1/23 N 33,061,631.76 33,006,475.41 7/1/17 30304841 8 LO Sonoma CA 94,504.10 52,780.66 3.960% N/A 4/1/23 N 28,637,606.83 28,584,826.17 7/1/17 30304885 9 RT Fontana CA 97,083.98 40,787.76 4.410% N/A 1/1/23 N 26,417,410.23 26,376,622.47 7/1/17 30304886 10 RT Massillon OH 88,880.62 39,505.19 4.100% N/A 3/1/23 N 26,013,839.29 25,974,334.10 7/1/17 30304842 11 OF New York NY 80,192.00 43,995.94 4.004% N/A 4/1/23 N 24,033,565.75 23,989,569.81 7/1/17 30304887 12 LO Chicago IL 92,352.03 39,288.23 4.660% N/A 4/1/23 N 23,781,638.07 23,742,349.84 7/1/17 30304843 13 OF Herndon VA 81,239.30 42,142.28 4.144% N/A 4/1/23 N 23,524,895.15 23,482,752.87 7/1/17 30304861 15 MF Auburn AL 85,587.22 38,058.88 4.380% N/A 4/1/23 N 23,448,552.64 23,410,493.76 7/1/17 30304844 16 RT Various Various 70,647.50 0.00 3.670% N/A 4/1/23 N 23,100,000.00 23,100,000.00 7/1/17 30304889 18 RT Brighton MI 71,585.23 72,224.58 4.660% N/A 3/1/32 N 18,433,964.36 18,361,739.78 6/1/17 30304898 19 RT Fort Worth TX 57,487.50 0.00 3.780% N/A 4/1/23 N 18,250,000.00 18,250,000.00 6/1/17 30304866 20 RT Oxon Hill MD 56,049.90 27,497.78 4.000% N/A 3/1/23 N 16,814,970.53 16,787,472.75 7/1/17 30304867 21 LO Greensboro NC 56,115.97 37,413.22 4.400% N/A 3/1/18 N 15,304,356.25 15,266,943.03 7/1/17 30304868 22 RT Various Various 46,131.90 30,776.21 3.560% N/A 2/1/18 N 15,550,077.32 15,519,301.11 7/1/17 30304894 23 RT Chicago IL 59,054.75 26,313.39 4.550% N/A 3/1/23 N 15,574,878.66 15,548,565.27 7/1/17 30304845 24 MH Howell NJ 51,266.27 27,743.47 4.050% N/A 3/1/23 N 15,190,004.50 15,162,261.03 7/1/17 30304869 25 RT New York NY 54,379.17 0.00 4.210% N/A 4/1/23 N 15,500,000.00 15,500,000.00 7/1/17 30304863 26 OF Dallas TX 50,629.17 0.00 4.190% N/A 3/1/23 N 14,500,000.00 14,500,000.00 7/1/17 30304870 27 LO Starkville MS 49,224.64 30,029.16 4.680% N/A 2/1/23 N 12,621,703.33 12,591,674.17 7/1/17 30304846 28 RT Alexandria LA 37,104.46 17,290.77 4.449% N/A 2/1/23 N 10,007,944.95 9,990,654.18 7/1/17 30304895 29 RT Burnsville MN 31,189.57 15,552.35 3.950% N/A 4/1/23 N 9,475,311.12 9,459,758.77 7/1/17 30304890 30 RT Mishawaka IN 31,936.60 19,369.99 4.640% N/A 5/1/23 N 8,259,465.53 8,240,095.54 6/1/17 30304888 31 OF Anaheim CA 33,437.52 12,378.31 4.540% N/A 4/1/23 N 8,838,111.43 8,825,733.12 7/1/17 30304871 32 RT Miami FL 31,040.00 14,294.69 4.450% N/A 4/1/23 N 8,370,337.77 8,356,043.08 7/1/17 30304847 33 LO Houston TX 31,173.42 17,865.22 4.868% N/A 2/1/23 N 7,684,491.44 7,666,626.22 7/1/17 98 30304848 34 RT Lawrenceville GA 27,088.26 12,610.15 4.116% N/A 4/1/23 N 7,897,451.15 7,884,841.00 7/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30304849 35 SS North Miami Beach FL 23,565.95 12,565.24 4.075% N/A 4/1/23 N 6,939,665.65 6,927,100.41 7/1/17 30304850 36 SS Virginia Gardens FL 23,565.95 12,565.24 4.075% N/A 4/1/23 N 6,939,665.65 6,927,100.41 7/1/17 30304872 37 RT Aliso Viejo CA 26,516.67 0.00 4.300% N/A 4/1/23 N 7,400,000.00 7,400,000.00 7/1/17 30304873 38 LO Pembroke Pines FL 27,822.12 15,265.26 4.960% N/A 4/1/23 N 6,731,157.04 6,715,891.78 7/1/17 30304851 39 SS Miami Lakes FL 22,937.52 12,230.17 4.075% N/A 4/1/23 N 6,754,607.98 6,742,377.81 7/1/17 30304874 40 Various Newark NJ 22,366.23 16,383.95 4.120% N/A 4/1/23 N 6,514,435.80 6,498,051.85 7/1/17 30304875 41 MH Garner NC 22,069.69 21,951.71 4.430% N/A 2/1/23 N 5,978,246.26 5,956,294.55 7/1/17 30304852 42 RT Coconut Creek FL 24,940.22 14,243.49 4.856% N/A 3/1/23 N 6,163,152.38 6,148,908.89 7/1/17 30304876 43 RT Gibbstown NJ 21,991.16 10,443.22 4.370% N/A 4/1/23 N 6,038,763.54 6,028,320.32 7/1/17 30304853 44 SS Congers NY 21,333.73 10,653.78 4.253% N/A 3/1/23 N 6,019,393.11 6,008,739.33 7/1/17 30304854 45 MH Taunton MA 19,322.24 10,456.51 4.050% N/A 3/1/23 N 5,725,107.92 5,714,651.41 7/1/17 30304896 46 MF Greenwood IN 20,715.51 9,012.02 4.310% N/A 2/1/23 N 5,767,660.11 5,758,648.09 7/1/17 30304877 47 RT San Francisco CA 20,050.00 0.00 4.010% N/A 4/1/23 N 6,000,000.00 6,000,000.00 7/1/17 30304878 48 98 St. Paul MN 18,329.37 11,992.21 4.420% N/A 5/1/23 N 4,976,299.56 4,964,307.35 7/1/17 30304855 49 RT Miami Gardens FL 19,375.82 8,242.82 4.660% N/A 4/1/23 N 4,989,481.07 4,981,238.25 7/1/17 30304879 50 LO East Peoria IL 18,635.17 11,145.21 4.700% N/A 4/1/18 N 4,757,916.41 4,746,771.20 7/1/17 30304897 51 OF Virginia Beach VA 16,544.56 11,441.53 4.280% N/A 4/1/23 N 4,638,660.80 4,627,219.27 6/1/17 30304880 52 RT Greensburg PA 15,246.88 0.00 3.570% N/A 5/1/23 N 5,125,000.00 5,125,000.00 7/1/17 30304856 53 SS Mahopac NY 14,102.90 7,549.76 4.065% N/A 4/1/23 N 4,163,217.55 4,155,667.79 7/1/17 30304857 54 RT Salt Lake City UT 14,089.89 6,909.72 4.287% N/A 4/1/23 N 3,943,987.12 3,937,077.40 7/1/17 30304858 55 OF Fort Lauderdale FL 14,594.85 6,678.45 4.497% N/A 2/1/23 N 3,894,555.09 3,887,876.64 7/1/17 30304881 56 RT Broken Arrow OK 15,618.95 6,416.99 4.800% N/A 1/1/23 N 3,904,737.78 3,898,320.79 7/1/17 30304859 57 RT Park City UT 13,318.24 6,502.46 4.311% N/A 3/1/23 N 3,707,235.39 3,700,732.93 7/1/17 30304860 58 LO Columbus OH 11,446.01 12,451.09 4.128% N/A 3/1/18 N 3,327,328.89 3,314,877.80 7/1/17 30304891 59 RT Escondido CA 8,954.37 4,092.78 4.500% N/A 2/1/23 N 2,387,831.50 2,383,738.72 6/1/17 30304892 60 RT San Diego CA 8,792.88 4,306.61 4.500% N/A 2/1/23 N 2,344,767.52 2,340,460.91 6/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 3,694,893.84 1,456,620.33 1,067,910,819.71 1,066,454,199.43 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30304864 1 Other New York NY 150,000,000.00 16,425,262.00 16,551,603.33 7/1/16 3/31/17 30304907 1.2 Default 15,000,000.00 16,425,262.00 16,551,603.33 7/1/16 3/31/17 30304865 2 Office Addison TX 112,651,215.40 17,186,925.80 12,903,064.09 1/1/17 3/31/17 30304904 2.1 Default 29,387,273.54 17,186,925.80 12,903,064.09 1/1/17 3/31/17 30304905 2.2 Default 14,693,636.86 17,186,925.80 12,903,064.09 1/1/17 3/31/17 30304840 4 Retail Dartmouth MA 61,789,026.03 7,403,503.18 0.00 30304883 5 Retail New York NY 60,542,246.69 4,494,619.90 0.00 30304893 6 Office Indianapolis IN 37,922,293.53 4,417,679.14 0.00 30304884 7 Office Charlotte NC 33,006,475.41 4,430,477.48 0.00 30304841 8 Lodging Sonoma CA 28,584,826.17 8,220,817.43 0.00 30304885 9 Retail Fontana CA 26,376,622.47 3,425,486.70 0.00 30304886 10 Retail Massillon OH 25,974,334.10 2,947,360.87 2,858,295.62 1/1/17 3/31/17 30304842 11 Office New York NY 23,989,569.81 3,597,701.48 0.00 30304887 12 Lodging Chicago IL 23,742,349.84 2,860,326.08 0.00 30304843 13 Office Herndon VA 23,482,752.87 3,091,717.15 0.00 30304861 15 Multi-Family Auburn AL 23,410,493.76 2,286,033.59 0.00 30304844 16 Retail Various Various 23,100,000.00 2,554,560.00 0.00 30304889 18 Retail Brighton MI 18,361,739.78 2,902,773.10 2,660,212.12 1/1/17 3/31/17 30304898 19 Retail Fort Worth TX 18,250,000.00 2,012,702.00 0.00 30304866 20 Retail Oxon Hill MD 16,787,472.75 1,504,017.30 0.00 30304867 21 Lodging Greensboro NC 15,266,943.03 2,272,146.47 0.00 30304868 22 Retail Various Various 15,519,301.11 2,096,741.36 0.00 30304894 23 Retail Chicago IL 15,548,565.27 1,885,531.59 0.00 30304845 24 Mobile Home Park Howell NJ 15,162,261.03 0.00 0.00 30304869 25 Retail New York NY 15,500,000.00 1,099,578.61 0.00 30304863 26 Office Dallas TX 14,500,000.00 1,014,570.59 0.00 30304870 27 Lodging Starkville MS 12,591,674.17 0.00 0.00 30304846 28 Retail Alexandria LA 9,990,654.18 1,191,312.34 0.00 30304895 29 Retail Burnsville MN 9,459,758.77 1,459,751.48 0.00 30304890 30 Retail Mishawaka IN 8,240,095.54 1,012,955.68 246,222.09 1/1/17 3/31/17 30304888 31 Office Anaheim CA 8,825,733.12 594,343.95 0.00 30304871 32 Retail Miami FL 8,356,043.08 1,158,352.83 0.00 30304847 33 Lodging Houston TX 7,666,626.22 551,245.39 1,412,214.49 1/1/17 3/31/17 30304848 34 Retail Lawrenceville GA 7,884,841.00 612,822.84 0.00 30304849 35 Self Storage North Miami Beach FL 6,927,100.41 1,028,976.88 0.00 30304850 36 Self Storage Virginia Gardens FL 6,927,100.41 974,314.06 0.00 30304872 37 Retail Aliso Viejo CA 7,400,000.00 634,341.00 0.00 30304873 38 Lodging Pembroke Pines FL 6,715,891.78 1,146,992.64 0.00 30304851 39 Self Storage Miami Lakes FL 6,742,377.81 920,574.79 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30304874 40 Various Newark NJ 6,498,051.85 1,348,888.24 0.00 30304875 41 Mobile Home Park Garner NC 5,956,294.55 669,905.78 0.00 30304852 42 Retail Coconut Creek FL 6,148,908.89 734,439.59 616,284.43 1/1/17 3/31/17 30304876 43 Retail Gibbstown NJ 6,028,320.32 749,281.20 0.00 30304853 44 Self Storage Congers NY 6,008,739.33 891,194.56 0.00 30304854 45 Mobile Home Park Taunton MA 5,714,651.41 0.00 0.00 30304896 46 Multi-Family Greenwood IN 5,758,648.09 601,652.88 0.00 30304877 47 Retail San Francisco CA 6,000,000.00 720,779.22 0.00 30304878 48 Other St. Paul MN 4,964,307.35 0.00 0.00 30304855 49 Retail Miami Gardens FL 4,981,238.25 407,371.44 0.00 30304879 50 Lodging East Peoria IL 4,746,771.20 440,936.81 0.00 30304897 51 Office Virginia Beach VA 4,627,219.27 643,223.76 0.00 30304880 52 Retail Greensburg PA 5,125,000.00 1,513,605.46 0.00 30304856 53 Self Storage Mahopac NY 4,155,667.79 427,039.37 0.00 30304857 54 Retail Salt Lake City UT 3,937,077.40 801,221.23 0.00 30304858 55 Office Fort Lauderdale FL 3,887,876.64 558,829.71 0.00 30304881 56 Retail Broken Arrow OK 3,898,320.79 563,878.28 531,211.76 1/1/17 3/31/17 30304859 57 Retail Park City UT 3,700,732.93 647,518.11 0.00 30304860 58 Lodging Columbus OH 3,314,877.80 747,712.98 0.00 30304891 59 Retail Escondido CA 2,383,738.72 207,017.81 52,730.41 1/1/17 3/31/17 30304892 60 Retail San Diego CA 2,340,460.91 309,376.95 78,619.31 1/1/17 3/31/17 Total 1,066,454,199.43 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. The Most Recent NOI values listed on this page are amounts that have been annualized by the Master Servicer for the timeframe spanned by the Most Recent NOI Start and End Dates. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 26 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 26 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/17/17 0 0 0 0 0 0 0 0 4.151680% 75 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.127200% 6/16/17 1 0 0 0 0 0 0 1 4.151913% 76 $7,684,491.44 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $104,331,491.70 4.127433% 5/17/17 0 0 0 0 0 0 0 0 4.177720% 71 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.153240% 4/17/17 1 0 0 0 0 0 0 0 4.177938% 72 $7,718,972.65 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.153458% 3/17/17 1 0 0 0 0 0 0 0 4.178139% 73 $7,735,584.58 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.153659% 2/17/17 0 0 0 0 0 0 0 0 4.178386% 74 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.153906% 1/18/17 0 0 0 0 0 0 0 0 4.178584% 75 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.154104% 12/16/16 0 0 0 0 0 0 0 0 4.178781% 76 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.154301% 11/18/16 0 0 0 0 0 0 0 0 4.178992% 77 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.154512% 10/17/16 0 0 0 0 0 0 0 0 4.179187% 78 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.154707% 9/16/16 0 0 0 0 0 0 0 0 4.179395% 79 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.154915% 8/17/16 0 0 0 0 0 0 0 0 4.179587% 80 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.155107% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 26 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30304889 18 0 6/1/17 143,348.96 143,348.96 B 18,433,964.36 0.00 30304898 19 0 6/1/17 57,031.25 57,031.25 B 18,250,000.00 0.00 30304890 30 0 6/1/17 50,893.62 50,893.62 B 8,259,465.53 0.00 30304897 51 0 6/1/17 27,754.16 27,754.16 B 4,638,660.80 0.00 30304891 59 0 6/1/17 12,808.37 12,808.37 B 2,387,831.50 0.00 30304892 60 0 6/1/17 12,865.01 12,865.01 B 2,344,767.52 0.00 Totals 6 304,701.37 304,701.37 54,314,689.71 0.00 Totals By Delinquency Code: Total for Status Code B (6 loans) 304,701.37 304,701.37 54,314,689.71 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 26 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 30304847 33 4/5/17 98 7,666,626.22 LO TX 4.868% 7,666,626.22 1,412,214.49 2.40 3/1/13 2/1/23 246 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 26 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 30304847 33 98 11/14/12 13,200,000.00 7/6/17 Note is paid to 8/1/16 and was transferred to special servicing on 4/5/17 for the failure to make the 2/1/17 and subsequent payments. Collateral is a limited service hotel operated under a Hilton Garden inn franchise located in Southwestern Housto n. Borrower failed to return calls placed by the SS therefore legal counsel was engaged and a motion for the appointment of a receiver was filed with the Court. Notice was provided to the franchise for the pending receivership. In response to these act ions, the Borrower paid the note to 6/1/17 but funds available for the 6/1/17 payment were short. Additional funds were received and the 6/1/17 and 7/1/17 payments were timely paid. Collateral was inspected and found to be in fair/good condition with si gns of deferred maintenance due to reduced cash flow. Property is located adjacent to the ''China Town'' area of Houston. DSCR was 0.94 for 12/31/16 and the Borrower is funding operating shortfalls. (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 26 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 304,701.37 304,701.37 0.00 190.14 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 26 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 26 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 26 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 26 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 25 15,500,000.00 15,500,000.00 0.00 0.00 0.00 0.00 0.00 0.00 5.77 0.00 33 8,454,985.98 7,666,626.22 1,600.94 0.00 0.00 0.00 0.00 0.00 184.37 0.00 Totals 23,954,985.98 23,166,626.22 1,600.94 0.00 0.00 0.00 0.00 0.00 190.14 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 26 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Refunds Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 1,791.08 Total Interest Shortfall Allocated to Trust 1,791.08 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 26
